Exhibit National Financial Partners Announces Fourth Quarter 2009 Results Key Strategic Actions Positively Impacted Performance Net Income per Diluted Share of $0.04; Cash Earnings per Diluted Share of $0.61 Cash Flow from Operations Increased 27% in the Fourth Quarter 2009 Compared with a Year Ago Revenue Grew 21% in the Fourth Quarter 2009 Compared with the Third Quarter Financial Highlights(1) 4Q 2009 4Q 2008 % Change 4Q 2009 3Q 2009 % Change FY 2009 FY 2008 % Change (Dollars in millions, except per share data) Revenue $ 277.2 $ 299.3 -7.4 % $ 277.2 $ 229.9 20.6 % $ 948.3 $ 1,150.4 -17.6 % Gross Margin % 17.4 % 19.2 % 17.4 % 19.1 % 17.9 % 18.1 % Net income (loss) 1.9 (12.4 ) NM 1.9 10.5 -81.9 % (493.4 ) 8.5 NM Net income (loss) per diluted share 0.04 (0.31 ) NM 0.04 0.24 -83.3 % (12.02 ) 0.21 NM Cash earnings 26.2 28.4 -7.7 % 26.2 26.4 -0.8 % 97.1 100.5 -3.4 % Cash earnings per diluted share $ 0.61 $ 0.70 -12.9 % $ 0.61 0.61 0.0 % $ 2.32 $ 2.46 -5.7 % Cash flow from operations(2) $ 40.8 $ 32.1 27.1 % $ 40.8 50.4 -19.0 % $ 123.8 $ 70.8 74.9 % Organic revenue growth/decline -5.8 % -17.1 % -5.8 % -16.3 % -15.9 % -8.7 % Organic gross margin growth/decline -19.1 % -18.0 % -19.1 % -18.4 % -20.5 % -16.0 % (1) This summary includes financial measures not calculated based on generally accepted accounting principles. (2) FY 2008 cash flow from operations is adjusted for the inclusion of$14.4 millionfor the purchase of an increased economic ownership percentage of an existing firm. The purchase increased NFP's base acquired from an economic perspective but was included in operating cash flow for accounting purposes. Excluding this $14.4 million, FY 2008 cash flow from operations was $56.5 million. NM indicates amount not meaningful. NEW YORK, NY – February 9, 2010 – National Financial Partners Corp. (NYSE: NFP), a leading independent distributor of benefits, insurance and investment advisory services, today reported financial results for the fourth quarter ended December 31, Commenting on today’s announcement, Jessica Bibliowicz, chairman, president and chief executive officer, said, “Starting in 2008 and early in 2009, we took key strategic actions focused on controlling our expenses and establishing a more rigorous expense discipline throughout the organization.We then turned our focus to reorganizing the Company along two core client-facing groups and introducing new incentive plans.Results in 2009 were positively impacted by these actions and include increased operating cash flow, significant debt reduction, the sale of non-core firms and improving sales performance.” Fourth Quarter Results NFP reported fourth quarter 2009 net income of $1.9 million, or net income of $0.04 per diluted share, compared with a net loss of $12.4 million, or a net loss of $0.31 per diluted share, in the fourth quarter of 2008.Fourth quarter 2009 cash earnings was $26.2 million, or $0.61 per diluted share, compared with $28.4 million, or $0.70 per diluted share, in the fourth quarter of 2008.For the full year 2009, cash earnings was $97.1 million, or $2.32 per diluted share, compared with cash earnings of $100.5, or $2.46 per diluted share in 2008.Cash earnings is a non-GAAP measure, which the Company defines as net income excluding amortization of intangibles, depreciation, the after-tax impact of the impairment of goodwill and intangible assets and the after-tax impact of non-cash interest expense.A full reconciliation of net income to cash earnings is provided in the attached tables. 1 As part of the Company’s expense reduction actions, during the fourth quarter of 2009, NFP subleased one floor of its corporate headquarters.Excluding the one-time largely non-cash charge related to this sublease, fourth quarter 2009 cash earnings was $31.7 million, or $0.74 per diluted share, compared with $28.4 million, or $0.70 per diluted share, in the fourth quarter of 2008.This improvement was primarily the result of lower expenses. For the fourth quarter of 2009, excluding the charge related to the sublease, cash earnings increased $5.3 million, or 20%, and cash earnings per diluted share increased $0.13, or 21%, compared with the third quarter of 2009. Cash flow from operations for the fourth quarter of 2009 was $40.8 million compared with $32.1 million in the fourth quarter of 2008, an increase of 27.1%.Cash flow from operations for the year was $123.8 million compared with $70.8 million, as adjusted, in 2008, an increase of 74.9%.Operating cash flow completely funded the Company’s debt reduction.As of year end, the outstanding balance on the credit facility was $40.0 million, down from $148.0 million at the beginning of the year. Revenue decreased $22.1 million, or 7.4%, to $277.2 million in the fourth quarter of 2009 from the prior year period. Components of the decrease included: an organic revenue decline of $13.2 million, or 5.8%, to $215.6 million; a decline of $0.7 million, or 1.1%, to $66.9 million from the Company’s Austin, Texas-based facility, which includes NFP Insurance Services, Inc., a licensed insurance agency and marketing organization, and NFP Securities, Inc., a registered broker-dealer; and a decrease of $8.9 million from dispositions.Revenue improved $47.3 million, or 21.0%, in the fourth quarter of 2009 compared with the third quarter of 2009. Gross margin before management fees was $107.1 million in the fourth quarter of 2009, a decrease of $2.4 million, or 2.2%, from the prior year period.Gross margin, which includes management fees as a component of cost of services, was $48.2 million in the fourth quarter of 2009, a decrease of $9.3 million, or 16.2%, from the prior year period.Gross margin improved by $4.3 million, or 9.8%, in the fourth quarter of 2009 compared with the third quarter of 2009. Compared with the corresponding prior year period, organic gross margin declined 19.1% in the fourth quarter of 2009 and 20.5% for the full year.The decline for the quarter was the result of a decline in revenue and an increase in management fees primarily due to the accrual for the new incentive plan, partially offset by lower commissions and fees expense and operating expenses for firms included in the organic calculation.The full year decline was driven by decreases in revenue, partially offset by decreases in commissions and fees expense, operating expenses and management fees. As a percentage of revenue, gross margin was 17.4% in the fourth quarter of 2009, compared with 19.2% in the prior year period and 19.1% in the third quarter of 2009.The year over year gross margin percentage decline was due to a higher management fee percentage, offset by lower commissions and fees expense and lower operating expenses as a percentage of revenue.The sequential decrease was the result of a higher management fee percentage, due mainly to the new principal incentive plans, partially offset by decreased operating expenses as a percentage of revenue. In absolute terms, operating expenses declined 8.0% in the fourth quarter of 2009 compared with the prior year period, primarily due to expense reduction initiatives and dispositions. Management fees as a percentage of gross margin before management fees was 55.0% in the fourth quarter of 2009 versus 47.5% a year ago.The management fee percentage increased due to the accruals for the new principal incentive plans that were implemented in the fourth quarter of 2009.The fourth quarter 2009 accrual reflected, among other things, improving life insurance sales.Management fees as a percentage of gross margin before management fees has increased throughout the year as the operating performance of NFP’s firms has improved. General and administrative expense (G&A) increased $6.0 million, or 39.4%, to $21.3 million in the fourth quarter of 2009 compared with the prior year period.G&A included $9.0 million in expense related to the sublease of one floor of NFP’s corporate headquarters in the fourth quarter of The sublease is expected to increase the Company’s pre-tax cash flow by approximately $1.1 million, pre-tax net income by approximately $3.8 million and pre-tax cash earnings by approximately $2.7 million in 2010 and increase pre-tax cash flow by $1.3 million, pre-tax net income by $4.0 million and pre-tax cash earnings by $2.9 million annually from 2011 to 2014. 2 In the fourth quarter of 2009, impairment of goodwill and intangible assets was $6.2 million.Over half of the impairment was related to firms where a disposition is in process or was completed subsequent to the fourth quarter of 2009.The Company generally evaluates the value of its intangible assets on a quarterly basis. The Company sold eight subsidiaries and certain assets of seven additional subsidiaries and recognized a $0.2 million gain in the fourth quarter of Amortization and depreciation was $17.7 million, up $4.1 million from the prior year period due mainly to the acceleration of amortization of the leasehold improvements associated with the sublease of one floor of the Company’s headquarters. The effective tax rate was 13.1% for the year ended 2009, significantly lower than the typical combined federal and state tax rates.The tax rate during the year was impacted by tax benefits from impairments, dispositions and corporate reorganizations, as well as the tax-free nature of the $5.5 million key man life insurance proceeds received in the second quarter. Organic calculations generally encompass firms that were owned by NFP for at least four full quarters at the beginning of the fourth quarter of 2009. More detailed definitions can be found in the Company’s quarterly financial supplement, which is available on the Company’s Web site at www.nfp.com. Earnings Conference Call & Presentation The Company will conduct its fourth quarter 2009 earnings conference call and audio webcast on February 10, 2010, from 8:00 to 9:00 a.m. (ET).The conference call will be available live via telephone and the Internet.To access the call, dial (617) 786-2964 (when prompted, callers should provide the access code “NFP”).The conference call and webcast will be accompanied by a presentation.The presentation will be available for electronic download on the Company’s Web site approximately one hour before the conference call and webcast is scheduled to begin.The presentation may also be viewed automatically upon connecting to the webcast.To listen to the conference call over the Internet, visit www.nfp.com/ir.The conference call will be available for replay via telephone and Internet for a period of 90 days.To listen to a replay of the conference call via telephone, dial (888) 286-8010.The access code for the replay is 52489852.To access the replay of the conference call over the Internet, visit the above-mentioned Web site. Reconciliation of Non-GAAP Measures The Company analyzes its performance using historical and forward-looking non-GAAP measures called cash earnings and cash earnings per diluted share, gross margin before management fees and percentages or calculations using these measures.The Company believes these non-GAAP measures provide additional meaningful methods of evaluating certain aspects of the Company’s operating performance from period to period on a basis that may not be otherwise apparent under GAAP.Cash earnings is defined as net income excluding amortization of intangibles, depreciation, the after-tax impact of the impairment of goodwill and intangible assets and the after-tax impact of non-cash interest expense.A full reconciliation of net income to cash earnings is provided in the attached tables.Cash earnings per diluted share is calculated by dividing cash earnings by the number of weighted average diluted shares outstanding for the period indicated.Cash earnings and cash earnings per diluted share should not be viewed as substitutes for net income and net income per diluted share, respectively.Gross margin before management fees should not be viewed as a substitute for gross margin. A full reconciliation of these non-GAAP measures to their GAAP counterparts is provided in the Company’s quarterly financial supplement for the period ended December 31, 2009, which is available on the Investor Relations section of the Company’s Web site at www.nfp.com. About National Financial Partners Corp. NFP is a leading independent financial services distribution company.NFP offers high net worth individuals and companies throughout the United States and in Canada comprehensive solutions across corporate and executive benefits, life insurance and wealth transfer, and investment advisory products and services.NFP and its subsidiaries, including NFP Securities, Inc., provide clients with access to objective advice and a choice of insurance and financial products and services. For more information please visit www.nfp.com. 3 Forward-Looking Statements This release contains certain statements relating to future results, which are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain the words "anticipate," "expect," "intend," "plan," "believe," "estimate," "may," "project," "will," "continue" and similar expressions of a future or forward-looking nature.
